Name: Council Regulation (EEC) No 203/90 of 22 January 1990 amending Regulation (EEC) No 727/70 on the common organization of the market in raw tobacco
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 No L 22/ 10 Official Journal of the European Communities 27. 1 . 90 COUNCIL REGULATION (EEC) No 203/90 of 22 January 1990 amending Regulation (EEC) No 727/70 on the common organization of the market in raw tobacco THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, pursuant to Article 12a of Regulation (EEC) No 727/70 (4), as last amended by Regulation (EEC) No 1251 /89 (*), the intervention price is to be reduced for undertakings offering for intervention for a period of three consecutive years quantities of tobacco exceeding a given percentage of the overall quantity treated by the undertaking concerned ; whereas, for the sake of legal certainty, it should be specified that the period of three years is to run from 1 January 1989 and that only harvests from the 1989 harvest are to be taken into account ; whereas it should also be specified that that percentage relates to the equivalent of quantities of leaf tobacco ; Whereas Regulation (EEC) No 727/70 should be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 In Regulation (EEC) No 727/70, Article 12a (la) is replaced by the following : ' la. From 1 January 1989, where an undertaking engaged in the first processing and market preparation of tobacco offers for intervention, for a period of three consecutive years, quantities of baled tobacco which exceeds, by 1 5 % or more, the equivalent of the quan ­ tities of Community-grown leaf tobacco treated by that undertaking, all quantities offered for intervention in the following year by the latter shall be bought in by the intervention agency at a derived intervention price minus 10 % . That price shall be adjusted, where appropriate, by the scale of price increases and reduc ­ tions provided for in Article 6 (7).' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from the 1989 harvest. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 January 1990. For the Council The President M. O'KENNEDY (') OJ No C 251 , 4. 10 . 1989, p. 7. I1) Opinion delivered on 19 January 1990 (not yet published in the Official Journal). (3) Opinion delivered on 15 November 1989 (not yet published in the Official Journal). (4) OJ No L 94, 28 . 4. 1970, p. 1 . O OJ No L 129, 11 . 5. 1989, p. 16 .